Claims 1-22 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the term “substantially”. The term “substantially”  is a relative term which renders the claims indefinite.  The term “substantially” is not defined by the claim and the specification does not provide any guidance. Clarification or correction is required.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tourel et al. (US 2017/0304789 A1).
Tourel et al. (US’ 789 A1) teaches an apparatus for manufacturing a cosmetic product (see abstract), comprising a first single-use packaging unit (14) comprising a first part of a cosmetic product and wherein the first single-use packaging unit having a first connecting part (3) and an outlet passage provided with an outlet orifice (see figure 1, to the left of 14) and a second single-use packaging unit (13) comprising a second part of a cosmetic composition and wherein the second single-use packaging unit having a second connecting part (3) (see figure 1, to the left of 13) and wherein the apparatus also comprises a mixing machine (5, 6, 7) for mixing the two parts of the cosmetic products in packaging units (13) and (14) to obtain the final cosmetic product and wherein the manufacturing apparatus automatically close the connection part (3) when the first second second cosmetic products are received in the mixing machine (5, 6, 7) and automatically open the connection part (3) when the first and the second cosmetic products are withdrawn from the mixing machine as claimed in claims 1, 5-7, 18 and 21 (see abstract, pages 3-4, paragraphs, 0041-0055 and figures 1-5) and wherein the manufacturing product also comprises a heating device as claimed in claim 19 (see page 3, paragraph, 0048). Tourel et al. (US’ 789 A1) also teaches a method for manufacturing a cosmetic product (see abstract), comprising providing a manufacturing apparatus (15) manually inserting the first and second cosmetic products in the first single-use packaging units (13 and 14) into the mixing machine (5, 6, 7) (see figure 3), automatically closing the outlet passage (4: see figures 2 and 3) manually withdrawing (see figure 5) the first and second cosmetic products from the mixing machine and automatically opening the outlet passage as claimed in claim 22 (4: see figures 4 and 5).
The instant claims differ from the teaching of Tourel et al. (US’ 789 A1) by reciting an apparatus for manufacturing a cosmetic product that automatically clear the outlet passage when the first and second capsules are removed out of the mixing machine. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the apparatus of Tourel et al. (US’ 789 A1) by clear the outlet passage when the cosmetic product is removed out of the mixing machine to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of Tourel et al. (US’ 789 A1) that refers to replacing the cup (8) inside the machine (15) after having cleaned it after previous use and after having opened the door (12) as indicated on Fig. 1 (see page 4, paragraph, 0050 and Fig. 5), and, thus, one having ordinary skill in the art would have utilize such a cosmetic product within the general disclosure of Tourel et al. (US’ 789 A1) and would expect such a cosmetic product to have similar property to those claimed, absent unexpected results.
Allowable Subject Matter
5	Claims 2-4, 9-17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record (US’ 789 A1) does not teach or disclose an apparatus for manufacturing a cosmetic product including a receiving device, a closure element, a thermoformed shell and sealing sheet as recited in these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761